MEMORANDUM **
California state inmate Craig Reginald Rivers appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action seeking to enjoin his ongoing state criminal proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Green v. City of Tucson, 255 F.3d 1086, 1093 (9th Cir.) (en banc), cert. dismissed, 533 U.S. 966, 122 S.Ct. 4, 150 L.Ed.2d 787 (2001), and we affirm.
The district court properly dismissed Rivers’ action because Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), prohibits federal courts from enjoining pending state criminal prosecutions. See Green, 255 F.3d at 1094-96 (explaining Younger abstention doctrine).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We will not entertain appellant’s request for bail contained in his "Statement” to the court, received February 24, 2003.